UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4197


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MATTHEW ISAAC JACKSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:07-cr-00195-NCT-1)


Submitted:    October 24, 2008             Decided:   November 14, 2008


Before WILKINSON and      TRAXLER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, William C. Ingram,
First Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant. Michael Francis Joseph, Angela Hewlett
Miller, Assistant United States Attorneys, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Matthew       Isaac     Jackson      pled    guilty    pursuant       to     a

written plea agreement to possession of a firearm by a felon, in

violation      of    18     U.S.C.        § 922(g)(1)     (2006).        Jackson        was

sentenced to 180 months’ imprisonment.                      Finding no error, we

affirm.

             On appeal, counsel filed a brief pursuant to Anders v.

California,        386     U.S.     738     (1967),     asserting      there    are      no

meritorious        grounds    for    appeal,      but    questioning     whether        the

district court fully complied with the requirements of Fed. R.

Crim. P. 11.         Counsel also questions whether Jackson’s sentence

is reasonable.           Jackson was notified of his right to file a pro

se supplemental brief, but did not do so, and the Government

elected not to file a responding brief.

             Because Jackson did not seek to withdraw his guilty

plea   in    the     district      court,     any     alleged   Rule    11     error     is

reviewed     by     this   court     for     plain    error.     United      States      v.

Martinez, 277 F.3d 517, 524-26 (4th Cir. 2002).                          To establish

plain error, Jackson must show that an error occurred, that the

error was plain, and that the error affected his substantial

rights.      United States v. White, 405 F.3d 208, 215 (4th Cir.

2005).      We have reviewed the record and find no error.

              Jackson       also     questions        whether   his      sentence        is

reasonable.         When determining a sentence, the district court

                                              2
must    calculate          the   appropriate      advisory   Guidelines   range     and

consider it in conjunction with the factors set forth in 18

U.S.C. § 3553(a) (2006).                 Gall v. United States, 128 S. Ct. 586,

596 (2007).          Appellate review of a district court’s imposition

of a sentence, “whether inside, just outside, or significantly

outside the Guidelines range,” is for abuse of discretion.                          Id.

at 591.    Sentences within the applicable Guidelines range may be

presumed by the appellate court to be reasonable.                      United States

v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).

               The district court followed the necessary procedural

steps     in        sentencing       Jackson,      appropriately       treating     the

Sentencing          Guidelines      as    advisory,    properly    calculating      and

considering the applicable Guidelines range, and weighing the

relevant § 3553(a) factors.                   Furthermore, Jackson’s sentence,

which is at the low end of the applicable Guidelines range and

is the statutory mandatory minimum, may be presumed reasonable.

Thus, we conclude that the district court did not abuse its

discretion in imposing the chosen sentence.

               In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.        Accordingly, we affirm the judgment of the district

court.     This court requires that counsel inform his client, in

writing,       of    his    right   to     petition   the    Supreme   Court   of   the

United States for further review.                  If the client requests that a

                                              3
petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move this court for leave

to withdraw from representation.             Counsel’s motion must state

that a copy thereof was served on the client.               We dispense with

oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                       4